Name: Commission Regulation (EEC) No 754/93 of 30 March 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 3. 93 Official Journal of the European Communities No L 77/35 COMMISSION REGULATION EEC) No 754/93 of 30 March 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3857/92 (3), as amended by Regulation (EEC) No 455/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3857/92 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 5 April 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 March 1993 . For the Commission Rene STEICHEN ' Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . ¥) OJ No L 42, 19. 2. 1993, p. 1 . 3 OJ No L 390, 31 . 12. 1992, p. 73 . (4) OJ No L 49, 27. 2. 1993, p. 51 . No L 77/36 Official Journal of the European Communities 31 . 3 . 93 ANNEX to the Commission Regulation of 30 March 1993 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) Week No 14 Week No 15 Week No 16 Week No 17 CN code from 5 to from 12 to from 19 to from 26 April to 11 April 1993 18 April 1993 25 April 1993 2 May 1993 0104 10 30 (') 79,247 78,382 77,151 76,239 0104 10 80 (') 79,247 78,382 77,151 76,239 0104 20 90 (') 79,247 78,382 77,151 76,239 0204 10 00 (2) 168,610 166,770 164,150 162,210 0204 21 00 0 168,610 166,770 164,150 162,210 0204 22 10 0 118,027 116,739 114,905 113,547 0204 22 30 0 185,471 183,447 180,565 178,431 0204 22 50 0 219,193 216,801 213,395 210,873 0204 22 90 0 219,193 216,801 213,395 210,873 0204 23 00 0 306,870 303,521 298,753 295,222 0204 50 110 1 68,61 0 1 66,770 1 64,1 50 1 62,21 0 0204 50 13 0 118,027 116,739 114,905 113,547 0204 50 15 0 185,471 183,447 180,565 178,431 0204 50 19 0 219,193 216,801 213,395 210,873 0204 50 31 0 219,193 216,801 213,395 210,873 0204 50 39 0 306,870 303,521 298,753 295,222 0210 90 11 0 219,193 216,801 213,395 210,873 0210 90 19 0 306,870 303,521 298,753 295,222 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) ' No 19/82 and (EEC) No 3943/92. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91 /482/EEC.